                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              ORANGEBURG DIVISON


 Corey Jawan Robinson,                        )       Civil Action No. 5:18-2175-BHH
                                              )
                                   Plaintiff, )
                     vs.                      )
                                              )           OPINION AND ORDER
 Mrs. Carpenter, Lt. Willie May Scott, and )
 Officer Kirland,                             )
                                              )
                               Defendants. )
                                              )

       Plaintiff Corey Jawan Robinson (“Plaintiff”), proceeding pro se and in forma

pauperis, brought this civil action pursuant to 42 U.S.C § 1983, alleging violations of his

constitutional rights while incarcerated in Turbeville Correctional Institution (“TCI”). (ECF

No. 1.) In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Rule 73.02 for the District

of South Carolina, this matter was referred to United States Magistrate Judge Kaymani

D. West for pretrial handling. The matter is now before this Court for review of the Report

and Recommendation (“Report 1”) issued by the Magistrate Judge on September 6, 2018

(ECF No. 19) recommending that the Court partially dismiss the complaint without

prejudice to the extent that it attempts to allege claims for sexual harassment, retaliation,

false disciplinary charges, and failure to award protective custody or room change. The

matter is also before the Court for review of the Report and Recommendation (“Report

2”) issued by the Magistrate Judge on April 29, 2019 (ECF No. 60) recommending that

the Court grant Defendants Mrs. Carpenter, Lieutenant William May Scott (“Scott”), and

Officer Kirkland’s (“Kirkland”) (collectively “Defendants”) motion to dismiss, or in the

alternative, motion for summary judgment (ECF No. 43) and dismiss this case in its

                                             1
entirety. (See ECF No. 60 at 7.) Report 1 and Report 2 set forth in detail the relevant facts

and standards of law, and the Court incorporates them here without recitation.1

                                          BACKGROUND

       Magistrate Judge West issued Report 1 on September 6, 2018. (ECF No. 19.)

Neither Plaintiff nor Defendants objected to Report 1. Magistrate Judge West issued

Report 2 on April 29, 2019. (ECF No. 60.) Plaintiff filed objections on May 23, 2019. (ECF

No. 75.) Defendants filed a reply to Plaintiff’s objections on June 5, 2019. (ECF No. 76.)

The matter is ripe for consideration and the Court now issues the following ruling.

                                    STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b). In

the absence of a timely filed objection, a district court need not conduct a de novo review,

but instead must “only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d

310, 315 (4th Cir. 2005).




1
  As always, the Court says only what is necessary to address Plaintiff’s objections against the already
meaningful backdrop of a thorough Report and Recommendation by the Magistrate Judge; comprehensive
recitation of law and fact exists there.

                                                   2
                                        DISCUSSION

Report 1

       In Report 1, the Magistrate Judge found that: (1) Plaintiff’s allegations of sexual

harassment were insufficient to state a plausible Eight Amendment claim because there

are no allegations of sexual contact or touching by any Defendant (ECF No. 19 at 3); (2)

Plaintiff failed to state a plausible retaliation claim because there are no allegations that

he has been prevented from pursuing lawsuits or otherwise exercising any of his

constitutional rights by Defendants’ actions (id. 3–4); (3) Plaintiff failed to state a plausible

claim of false disciplinary charges because Plaintiff’s own allegations show that he

received a hearing on any such charges (id. at 4); (4) Plaintiff’s allegations about

Defendant Carpenter’s refusal to place him in protective custody or in another room fail

to state a plausible constitutional claim in light of the well-established deference granted

to prison officials in the are of classification and residential placement (id. at 4–5); and (5)

Plaintiff’s allegations do state a facially plausible Eighth Amendment excessive force

claim arising from Defendants’ alleged participation in the June 25, 2018 gassing/beating

incident at TCI (id. at 5). Accordingly, the Magistrate Judge recommended that this Court

partially dismiss the complaint in this case without prejudice to the extent that it attempts

to allege claims for sexual harassment, retaliation, false disciplinary charges, and failure

to award protective custody or room change. (Id.) The Magistrate Judge further directed

that the complaint be served on all Defendants with directions that they respond to the

excessive force claim only. (Id.)

       The parties filed no objections to Report 1. After review, the Court finds no error

and agrees with the sound reasoning and conclusions of the Magistrate Judge.



                                               3
Accordingly, Report 1 (ECF No. 19) is adopted and Plaintiff’s claims for sexual

harassment, retaliation, false disciplinary charges, and failure to award protective custody

or room change are dismissed without prejudice.

Report 2

       The Magistrate Judge first noted that because she considered matters outside of

the pleadings in conducting her analysis and in making her recommendation, that the

Court should consider Defendants’ motion to be one for summary judgment. (See ECF

No. 60 at 1 n.2.) The Court adopts this approach to the analysis without objection.

       The substance of Plaintiff’s excessive force allegation is that Kirkland and Scott,

when returning him to his cell after a June 25, 2018 disciplinary hearing, beat him for

fifteen minutes, hitting his head against the wall and injuring his left foot. (See ECF No. 1

at 5, 7.) Plaintiff further claims that Scott sprayed him with chemical munitions and that

he was handcuffed at the time of the alleged assault. (Id.) The Magistrate Judge found,

based on the exhibits filed by the parties and on Plaintiff’s own admissions, that Plaintiff

failed to exhaust his administrative remedies prior to filing the complaint. (ECF No. 60 at

6.) Specifically, Plaintiff did not include a Request to Staff Member (“RTSM”) form as

instructed by the Inmate Grievance Coordinator (“IGC”) in response to his Step 1

grievance, which Plaintiff initially submitted as an “emergency grievance,” nor did he file

or attempt to file a Step 2 grievance concerning the June 25, 2018 incident. (See id. at 3–

7.)

       Plaintiff objects by arguing that his emergency grievance was not processed

according to South Carolina Department of Corrections (“SCDC”) policy, and that there

was no need to submit an RTSM form with his grievance because the purpose of an



                                             4
“emergency” grievance is to achieve expedited processing without the encumbering step

of attaching a RTSM. (See ECF No. 75 at 1–2.) Plaintiff’s assertion that the emergency

grievance was not properly processed was found to be inaccurate by Magistrate Judge

West because the returned grievance shows that it was forwarded to the Inmate

Grievance Branch Chief per SCDC policy and returned for failure to attach an RTSM.

(See ECF No. 43-5 at 1.) Plaintiff failed to follow the specific instructions of the IGC to

refile his grievance within five (5) days of the date of receiving a response to the RTSM,

which instructions included a suggestion of the specific supervisory official to whom

Plaintiff should send the RTSM. (Id.) Moreover, the SCDC Inmate Grievance System

Policy (the “Policy”) does not, as a general matter, exempt emergency grievances from

the requirement of a RTSM. Section 13.2 of the Policy states that “in certain cases,

informal resolution may not be appropriate or possible (e.g., when the matter involves

allegations of criminal activity).” (ECF No. 43-3 at 7.) However, Plaintiff has not

demonstrated that such circumstances were implicated in this case, nor has he shown

that his “emergency” grievance was accepted by the relevant officials—namely, the

Inmate Grievance Branch Chief and the Warden—as implicating a true emergency, which

under certain circumstances would substantiate a context obviating the requirement of a

RTSM. Finally, Plaintiff has not contested or explained his failure to submit a Step 2

grievance. Accordingly, the Court finds no error in the Magistrate Judge’s analysis and

recommendation, and Plaintiff’s objections are overruled.

                                     CONCLUSION

       For the reasons set forth above, Report 1 (ECF No. 19) and Report 2 (ECF No.

60) of the Magistrate Judge are ADOPTED and incorporated herein. Plaintiff’s claims for



                                            5
sexual harassment, retaliation, false disciplinary charges, and failure to award protective

custody or room change are dismissed without prejudice for failure to state a claim upon

which relief can be granted. The Court OVERRULES Plaintiff’s objections (ECF No. 75)

to Report 2. Defendants’ motion for summary judgment (ECF No. 43) is GRANTED and

the case is dismissed. As with Plaintiff’s other claims, the dismissal of his excessive force

claim is also without prejudice because it is premised on Plaintiff’s failure to exhaust his

administrative remedies. See Lee v. South Carolina Dep’t. of Corrections, No. 15-4415,

2016 WL 3176582 at *1–2 (D.S.C. June 2, 2016) (dismissing case without prejudice due

to prisoner’s failure to exhaust administrative remedies).

       IT IS SO ORDERED.

                                          /s/ Bruce Howe Hendricks
                                          United States District Judge

September 13, 2019
Charleston, South Carolina




                                             6
